Case 2:85-cv-04544-DMG-AGR Document 699 Filed 10/24/19 Page 1 of 8 Page ID #:33685




  1   CENTER FOR HUMAN RIGHTS &
  2   CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
  3   Carlos Holguín (Cal. Bar No. 90754)
  4   Rachel Leach (D.C. Bar No. 1047683)
      256 South Occidental Boulevard
  5   Los Angeles, CA 90057
  6   Telephone: (213) 388-8693
      Facsimile: (213) 386-9484
  7   Email:pschey@centerforhumanrights.org
  8         crholguin@centerforhumanrights.org
            rleach@centerforhumanrights.org
  9
      Listing continues on next page
 10
      Attorneys for Plaintiffs
 11
 12
                             UNITED STATES DISTRICT COURT
 13
                            CENTRAL DISTRICT OF CALIFORNIA
 14
                                       WESTERN DIVISION
 15
 16
      Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
 17
 18                    Plaintiffs,               JOINT STATUS REPORT

 19         v.                                   Hearing: None set
 20   William Barr, Attorney General of the      [HON. DOLLY M. GEE]
 21   United States, et al.,

 22                    Defendants.
 23
 24
 25
 26
 27
 28

                                                                       JOINT STATUS REPORT
                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 699 Filed 10/24/19 Page 2 of 8 Page ID #:33686




  1   USF SCHOOL OF LAW IMMIGRATION CLINIC
  2   Bill Ong Hing (Cal. Bar No. 61513)
      2130 Fulton Street
  3   San Francisco, CA 94117-1080
  4   Telephone: (415) 422-4475
      Email: bhing@usfca.edu
  5
      LA RAZA CENTRO LEGAL, INC.
  6
      Stephen Rosenbaum (Cal. Bar No. 98634)
  7   474 Valencia Street, #295
      San Francisco, CA 94103
  8
      Telephone: (415) 575-3500
  9
      ORRICK, HERRINGTON & SUTCLIFFE LLP
 10
      Kevin Askew (Cal. Bar No. 238866)
 11   777 South Figueroa Street, Suite 3200
      Los Angeles, CA 90017
 12
      Telephone: (213) 629-2020
 13   Email:      kaskew@orrick.com
 14
      ORRICK, HERRINGTON & SUTCLIFFE LLP
 15   Elyse Echtman
 16   Shaila Rahman
      51 West 52nd Street
 17   New York, NY 10019-6142
 18   Telephone: 212/506-3753
      Email: eechtman@orrick.com, sdiwan@orrick.com
 19
 20   THE LAW FOUNDATION OF SILICON VALLEY
      LEGAL ADVOCATES FOR CHILDREN AND YOUTH
 21   PUBLIC INTEREST LAW FIRM
 22   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
      Katherine H. Manning (Cal. Bar No. 229233)
 23   Annette Kirkham (Cal. Bar No. 217958)
 24   4 North Second Street, Suite 1300
      San Jose, CA 95113
 25   Telephone: (408) 280-2437
 26   Email: jenniferk@lawfoundation.org,
      kate.manning@lawfoundation.org
 27   annettek@lawfoundation.org
 28

                                                        JOINT STATUS REPORT
                                          -i-         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 699 Filed 10/24/19 Page 3 of 8 Page ID #:33687




  1                                    Joint Status Report
  2
            On June 26, 2019, Plaintiffs filed an Ex Parte Application for a Temporary
  3
  4   Restraining Order and an Order to Show Cause Why a Preliminary Injunction and

  5   Contempt Order Should Not Issue (“Ex Parte Application”). [Doc. # 572.]
  6
            On June 27, 2019, Defendants filed an Opposition, wherein they requested
  7
  8   that the Court deny the request for a temporary restraining order, and set a schedule

  9   for briefing these issues that provided Defendants with a full and fair opportunity to
 10
      respond to the allegations that Plaintiffs lodged against them, or to order the parties
 11
 12   to engage in an expedited mediation process in front of the Monitor to address
 13   Plaintiffs’ concerns. Opposition at 5–6 [Doc. # 574.]
 14
            On June 28, 2019, this Court issued its In Chambers - Order re Plaintiffs’ Ex
 15
 16   Parte Application for a Temporary Restraining Order and an Order to Show Cause
 17   Why a Preliminary Injunction and Contempt Order Should Not Issue (“June 28,
 18
      2019 Order”). [Doc. # 576.] The June 28, 2019 Order refers the issues in the Ex
 19
 20   Parte Application for expedited mediation before the Flores Monitor. Id. at 3. The
 21   Order also required that by July 12, 2019, the parties shall file a joint status report
 22
      “regarding their mediation efforts and what has been done to address post haste the
 23
 24   conditions described in the Ex Parte Application.” Id.
 25         Further, on July 8, 2019, the Court issued an order by agreement of the
 26
      parties authorizing the appointment of Dr. Wise as the Monitor’s expert. [Doc. #
 27
 28

                                                                                 JOINT STATUS REPORT
                                                -1-                            CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 699 Filed 10/24/19 Page 4 of 8 Page ID #:33688




  1   591.] The Notice sets the following terms and conditions of Dr. Wise’s
  2
      appointment:
  3
  4          [T]he Expert will consult with and assist the Monitor in assessing child

  5          health and safety conditions in facilities operated by Customs and Border
  6
             Protection (CBP) and Office of Refugee Resettlement (ORR). The Expert
  7
  8          will advise the Monitor on any remedial steps necessary to bring the

  9          conditions of custody and systems of child health care into compliance with
 10
             the law and the Flores Settlement Agreement (FSA).
 11
 12          The Expert will assess the health conditions of minors in custody of CBP and
 13          ORR and will, among other things, review and assess demographic and
 14
             programmatic data, standards and protocols for child health and safety, and
 15
 16          medical records of children in custody of CBP and ORR. The Expert will
 17          conduct facility inspections, interviews with children and parents in the
 18
             custody of CBP and ORR, and meet with responsible Department of
 19
 20          Homeland Security and Department of Health and Human Services officials
 21          and relevant experts and professional organizations.
 22
      Id. at 2.
 23
 24          As previously reported, on July 10, 2019, the parties engaged in good faith
 25   mediation conducted by the Monitor. [Doc.# 599]. Dr. Wise was present after
 26
      conducting his first visit to the Rio Grande Valley (RGV) Sector. Present for
 27
 28   Plaintiffs were counsel for Plaintiffs and certain of Plaintiffs’ experts. Present on

                                                 2                              JOINT STATUS REPORT
                                                                              CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 699 Filed 10/24/19 Page 5 of 8 Page ID #:33689




  1   behalf of Defendants were Defendants’ counsel, agency counsel, Dr. David
  2
      Tarantino, CBP’s Senior Medical Advisor, Henry Moak, CBP’s Juvenile
  3
  4   Coordinator, and representatives from U.S. Border Patrol.

  5         On August 16, 2019, Dr. Paul Wise's 56-page draft Interim Report was
  6
      circulated to all parties by the Monitor. All parties timely submitted comments to
  7
  8   Dr. Wise's draft Interim Report.

  9         On September 6, 2019, the Monitor provided the Parties with Dr. Wise’s
 10
      final Interim Report. Dr. Wise considered the comments provided by all parties in
 11
 12   the final Interim Report. Dr. Wise also provided specific explanatory responses to
 13   the comments received from Plaintiffs, CBP, and HHS.
 14
            On September 11, 2019, the Parties met and conferred in good faith
 15
 16   mediation conducted in Los Angeles and overseen by the Monitor serving as
 17   mediator. Dr. Paul Wise was present throughout the mediation. All Parties appeared
 18
      with counsel and experts.
 19
 20         The Parties, Dr. Wise, and the Monitor agreed that Dr. Wise would continue
 21   his review and prior to the next scheduled mediation prepare a more detailed set of
 22
      recommendations on the issues Dr. Wise previously addressed in his report, the
 23
 24   Monitor would provide the Parties with copies of Dr. Wise’s recommendations, and
 25   the Parties would meet for mediation in Los Angeles on October 17, 2019 to
 26
      discuss these more detailed recommendations.
 27
 28

                                               3                             JOINT STATUS REPORT
                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 699 Filed 10/24/19 Page 6 of 8 Page ID #:33690




  1         Pursuant to the agreements mentioned in the previous paragraph, Dr. Wise
  2
      continued his review and prepared more detailed recommendations covering a
  3
  4   number of the topics under discussion between the parties.                                    Commented [SBF1]: I don’t think it’s appropriate to get into
                                                                                                    the specifics of the topics we are discussing in mediation.

  5         The Monitor provided the Parties with copies of Dr. Wise’s
  6
      recommendations, and on October 17, 2019, the parties met and conferred in good
  7
  8   faith mediation conducted in Los Angeles and overseen by the Monitor serving as

  9   mediator to discuss these more detailed recommendations. Dr. Paul Wise was
 10
      present throughout the mediation. All Parties appeared with counsel and experts.
 11
 12   The parties believe progress towards a settlement was made at this mediation.
 13         The parties agreed that by November 22, 2019, Defendants shall submit to
 14
      the Monitor and serve on Plaintiffs a written proposal for settlement of the Ex Parte
 15
 16   Application taking into account Dr. Wise’s reports and issues discussed at the
 17   mediation.
 18
            The parties agreed that by December 11, 2019, Plaintiffs will file with the
 19
 20   Monitor and serve on Defendants a written response to Defendants’ proposals for
 21   settlement of the Ex Parte Application.
 22
            The parties agreed that on January 14, 2020, at 9 AM, they will meet with the
 23
 24   Monitor for mediation in Los Angeles to discuss their proposals for settlement of
 25   the Ex Parte Application.
 26
            The parties agreed that the Monitor will continue to perform her ongoing
 27
 28   responsibilities throughout this period.

                                                 4                            JOINT STATUS REPORT
                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 699 Filed 10/24/19 Page 7 of 8 Page ID #:33691




  1                             Respectfully submitted,
  2
  3   Dated: October 24, 2019   /s/Peter Schey
                                 Class Counsel for Plaintiffs
  4
                                 CENTER FOR HUMAN RIGHTS &
  5                              CONSTITUTIONAL LAW
                                 Peter A. Schey
  6
                                 Carlos Holguín
  7                              Rachel Leach
  8
                                 /s/ Sarah Fabian
  9                             Counsel for Defendants
                                U.S. DEPARTMENT OF JUSTICE
 10
                                Sarah B. Fabian
 11                             Nicole N. Murley
                                Senior Litigation Counsel
 12
                                Office of Immigration Litigation
 13                             District Court Section
 14
 15   ///
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         5                           JOINT STATUS REPORT
                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 699 Filed 10/24/19 Page 8 of 8 Page ID #:33692




  1
                                  CERTIFICATE OF SERVICE
  2
  3
               I, Peter Schey, declare and say as follows:
  4
               I am over the age of eighteen years of age and am not a party to this action. I
  5
      am employed in the County of Los Angeles, State of California. My business
  6
      address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
  7
      state.
  8
               On October 24, 2019 I electronically filed the following document(s):
  9
      JOINT STATUS REPORT
 10
      with the United States District Court, Central District of California by using the
 11
      CM/ECF system. Participants in the case who are registered CM/ECF users will be
 12
      served by the CM/ECF system.
 13
 14                                                                /s/Peter Schey
                                                                   Attorney for Plaintiffs
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   6                             JOINT STATUS REPORT
                                                                               CV 85-4544-DMG-AGRX
